NEGATIVE ELECTRODE ACTIVE SUBSTANCE FOR SECONDARY BATTERY, AND SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 23, 2020 and March 16, 2021 are being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following:
In claim 3, at least, the recitation “an element B including …” should be modified, since an element B may refer to element Boron.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 3, the recitation “the Mx has an element A of Mg, and an element B including …” does not further limit the scope of claim 1, wherein the Mx is an element.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2016204366 A1, whose family application US 20180090750 A1 is being used as an English translation for citation purposes, hereafter Oh).
Regarding claims 1-2 and 4, Oh teaches a negative electrode active material for a secondary battery (See, at least, Title and Abstract) comprising:
a silicate phase (See, e.g., “iii) an oxide including silicon and M” in [0040] and [0042]) including Na (i.e., when M=Na) and Si, and silicon particles dispersed in the silicate phase (See [0040]: both i) silicon and iii) the “an oxide including silicon and M” are components of “the silicon oxide composite” and therefore particles can be considered to be dispersed in the silicate phase).
Oh further teaches that Mg2SiO4 can be a preferred “an oxide including silicon and M” (i.e., the silicate as claimed) ([0042]).
One of ordinary skill in the art would readily appreciated that the combination of Mg2SiO4 and the silicate including Si and Na and can used as a silicate phase, since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06.
As a result, the silicate resulted from the above-mentioned combination includes Na, Si and Mg, wherein Mg is an element other than an alkali metal. Further, since there is no other alkali metal other than Na involved in this analysis, the silicate phase includes 0 mol% of the alkali metal other than Na, as claimed in claim 4.
As to the claimed molar fractions of Na, Si and Mx (Mg), Oh discloses that the amount of Si and M (which may be Na or Mg) can be adjusted (See, e. g., [0055]). It would have been obvious to one skilled in the art to readily arrive at the claimed molar fractions recited in claims 1 and 2 through routine experimentation, since it involves merely ordinary capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 II. 
In addition, determining where the optimum combination of percentages or workable ranges lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed amounts are critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
Regarding claim 3, Oh teaches the negative electrode active material for a secondary battery according to claim 1, wherein Mx is Mg (See the above rejection). Oh discloses that M in “an oxide including silicon and M” ([0042]) can be Ca, for example. One of ordinary skill in the art would readily appreciated that a further combination of the silicate as claimed in claim 1 (i.e., including Na, Si and Mg, see the above rejection) and the silicate (i.e., an oxide including silicon and Ca, described above in this rejection of claim 3) can used as a silicate phase, since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06. As a result, in the silicate as a result of the combination described above, the Mx has an element A of Mg and an element B including Ca.
As to the claimed molar fractions of element Na, element Mg, an element B, and the Si element, Oh discloses that the amount of Si and M (which may be Na or Mg) can be adjusted (See, e. g., [0055]). It would have been obvious to one skilled in the art to readily arrive at the instantly claimed molar fractions through routine experimentation, since it involves merely ordinary capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 II. 
In addition, determining where the optimum combination of percentages or workable ranges lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed amounts are critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
Regarding claim 5, Oh teaches a secondary battery comprising:
a negative electrode including the negative electrode active material for a secondary battery according to claim 1, a positive electrode and an electrolyte (See, at least, [0067]-[0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727